Appeal from an order of the Supreme Court, Erie County (Edward A. Rath, Jr., J.), entered September 12, 2002. The order denied plaintiffs’ motion for partial summary judgment and granted defendants’ cross motion for summary judgment dismissing the amended complaint in a personal injury action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., EJ., Pine, Hurlbutt, Kehoe and Lawton, JJ.